Title: [Nicholas P. Trist] to James Madison, 7 February 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feb. 7. 1830.
                            
                        
                        
                        On the subject of all the conversations which it has been my good fortune to enjoy with you, I have made it a
                            rule— which is indeed a general one with me— to observe the strictest silence. Your views in relation to the true spirit
                            of the resolutions & report, are the single exception to this. I have mentioned to two or three persons, in confidence, that I was satisfied, from your own remarks, that they are such as I am now
                            going to attempt to derive from the productions themselves. However clearly this may be done, however, the authority of
                            your name would add greatly to any force the reasoning may have. Is there the slightest objection on your part to its
                            receiving this support?
                        There is another subject which I omitted to mention in my letter: the refutation which you once read to me,
                            of Armstrong’s lie as to your course in relation to Jackson’s promotion. It has occurred to me
                            that you might possibly wish him to have an insight into this. If so, I am now in a situation to act as the channel. A
                            pretty close intimacy formed at Westpoint with Donelson (the private secretary & most
                            confidential friend; & of whose head & heart I entertain a very high opinion) has been in a great measure
                            renewed by accidental official circumstances, and advances on his part. I have found D. a man capable of receiving honest talk; and have spoken as a true friend, on several delicate
                            points. Altho’ the very occurrence of such conversations, is, of course, a secret. I have also seen the Genl. de près; and am convinced that a more guileless, well meaning man never was in power. The
                            circumstance you mentioned to me, in relation to the young Pole who had visited the Hermitage, is a sample of the man on all subjects.
                        
                            
                                
                            
                        
                    